I dissent. In the administration of estates, the personal property is primarily liable for the payment of debts and legacies; and the heirs and devisees have the right to have it exhausted before resort can be had to the real estate for those purposes. In this case, it is admitted that the personal estate is more than sufficient for those purposes, — its appraised value being over $400,000, while the debts and legacies amount to less than $100,000. As the will does not direct otherwise, the estate should be administered according to the settled principles of law. The real estate is not devised to the executors. The title is therefore in devisees, and the executors admit that it can be divided amongst them in kind. While the power conferred on the executors to sell the real estate is ample, still it is a naked power, and should be construed as intended to be exercised only for the purpose of administering the estate according to law. It is not an arbitrary power to be arbitrarily exercised. It would be an abuse of the power for the executors to sell the real estate, when the personal estate is sufficient for all purposes of administration. I think, therefore, a prima facie case for injunction against the sale of the real estate was clearly made out.